Name: Commission Regulation (EEC) No 3196/86 of 21 October 1986 providing for compensation in respect of preferential raw sugar and raw sugar from the French overseas departments refined in the Community during the period from 1 April 1986 to 30 June 1986
 Type: Regulation
 Subject Matter: beverages and sugar;  civil law;  food technology;  overseas countries and territories
 Date Published: nan

 No L 298/6 Official Journal of the European Communities 22. 10 . 86 COMMISSION REGULATION (EEC) No 3196/86 of 21 October 1986 providing (or compensation in respect of preferential raw sugar and raw sugar from the French overseas departments refined in the Community during the period from 1 April 1986 to 30 June 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2502/86 (2), and in particular Article 12 thereof, Having regard to Council Regulation" (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as last amended by Regula ­ tion (EEC) No 934/86 (4), and in partular Articles 13 (2) and 37 (2) thereof, with the provisions of Commission Regulation (EEC) No 2782/76 0 for which the import entry was accepted during the period 1 April 1986 to 20 April 1986 ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 2225/86 provides that when the advance fixing of monetary compensatory amounts in trade with third countries is made applicable to the importation of preferential raw sugar and where this application benefits the importers of this sugar, the aid to the refiners of raw sugar from the French overseas departments shall be supplemented by a corresponding flat-rate amount which will re-establish the equilibrium in the price conditions existiang between the two types of sugar ; whereas, as a consequence, the raw sugar from the French overseas departments for which the bill of lading was drawn up during the period 1 April to 30 June 1986 should benefit from a supplement to the aid referred to in Article 3 of Council Regulation (EEC)' No 2067/81 (10) in the form of a flat-rate amount of 0,70 ECU per tonne of raw sugar of standard quality ; whereas recourse to this possibility shall be likened to the advance fixing of monetary compensatory amounts ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 3154/85 provides that the monetary compensatory amount to be granted or charged on importation shall be the amount applicable on the day when the customs authorities accept the import entry ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalizaton of the price conditions with prefe ­ rential raw sugar (*), and in particular Article 5 (2) thereof, Whereas the Council , in Regulation (EEC) No 963/86 (6), increased with effect from 1 April 1986 the intervention price for raw sugar fixed for the 1985/86 marketing year by Council Regulation (EEC) No 1484/85 Q ; whereas this measure entails an increase of 0,1 5 % in this price for the last three months of the said marketing year ; HAS ADOPTED THIS REGULATION :Whereas the guaranteed prices fixed for the preferential sugars to be imported during the 1985/86 delivery period have been fixed at the level of the prices fixed for Community sugar during the 1985/86 marketing year ; whereas in view of the influence that such a guaranteed price can have on Community refiners of preferential raw sugar, it is appropriate to provide for compensation for the said increase by allowing, as a derogation from Commission Regulation (EEC) No 3154/85 (8), the appli ­ cation of the monetary compensatory amount in force on 1 April 1986 to the said sugars imported in accordance Article 1 1 . By way of derogation from Article 5 ( 1 ) of Regula ­ tion (EEC) No 3154/85, the monetary compensatory amount applicable to imports of preferential raw sugar carried out pursuant to Regulation (EEC) No 2782/76 for which the import entry was accepted during the period from 1 April 1986 to 20 April 1986 shall, at the request of the interested party, be the amount applicable at 1 April 1986, provided that the sugar concerned was refined during the period 1 April to 30 June 1986. (') OJ No L 164, 24. 6 . 1982, p. 6 . (&gt;) OJ No- L 219 , 6 . 8 . 1986, p. 8 . (J) OJ No L 177, 1 . 7. 1981 , p. 4. (&lt;) OJ No L 87, 2. 4. 1986, p. 1 . O OJ No L 194, 17. 7. 1986, p. 7. (6) OJ No L 88, 3 . 4. 1986, p. 34.OJ No L 151 , 10 . 6 . 1985, p. 5. (') OJ No L 310, 21 . 11 . 1985, p. 9 . O OJ No L 318 , 17. 11 . 1976, p. 13 . (1#) OJ No L 203, 23 . 7. 1981 , p . 3 . 22. 10 . 86 Official Journal of the European Communities No L 298/7 Article 2 The aid referred to in Article 3 of Regulation (EEC) No 2067/81 shall be supplemented at the request of the inte ­ rested party by the amount of 0,70 ECU per tonne of raw sugar of standard quality within the limit of the quantities of raw sugar produced in the French overseas departments intended for refining in the European regions of the Community, for which the bill of lading was drawn up during the period 1 April to 30 June 1986 . Article 3 This Regulation shall enter' into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1986. For the Commission Frans ANDRIESSEN Vice-President